Citation Nr: 1454321	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a thoracic spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee, with shin splint.

3.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee, with shin splint.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from February 2000 to February 2003.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction currently resides at the RO in Roanoke, Virginia.   

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased disability rating for a thoracic spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by pain and limitation of motion; the evidence does not show limitation of extension to 10 degrees or more; limitation of flexion to 45 degrees or less; frequent episodes of locking; ankylosis; recurrent subluxation; lateral instability; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  

2.  The Veteran's service-connected left knee disability is manifested by pain and limitation of motion; the evidence does not show limitation of extension to 10 degrees or more; limitation of flexion to 45 degrees or less; frequent episodes of locking; ankylosis; recurrent subluxation; lateral instability; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the currently assigned 10 percent for the service-connected for retropatellar pain syndrome of the right knee, with shin splint have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

2.  The criteria for a disability rating in excess of the currently assigned 10 percent for the service-connected for retropatellar pain syndrome of the left knee, with shin splint have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for her right and left knee disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in December 2008, prior to the initial adjudication of her claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of her claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing and specifically discussed the Veteran's knee symptomatology and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to the severity of the Veteran's right and left knee disabilities.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the criteria necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations in January 2009 and June 2013 for her right and left knee disabilities.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the January 2009 and June 2013 VA examiners did not indicate whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include her complaints of functional impairment and pain with respect to her right and left knee disabilities.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She was afforded a personal hearing before the undersigned in June 2014.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to increased disability ratings for right and left knee disabilities.

Higher evaluations for right and left knee disabilities

For the sake of economy, the Board will analyze the Veteran's right and left knee disability claims together, as they are rated under the same diagnostic code and according to the medical evidence show similar symptomatology.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2014).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2014).

The Veteran seeks entitlement to an increased rating for her service-connected retropatellar pain syndrome of the right and left knees, with shin splints, which are each currently evaluated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5014-5260 [osteomalacia, limitation of flexion].  See 38 C.F.R. § 4.27 (2014) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].
 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The competent evidence of record indicates that the Veteran has been diagnosed with degenerative joint disease of her right and left knees.  See, e.g., the June 2013 VA examination report.  Accordingly, because the evidence of record indicates arthritis of the Veteran's right and left knees, the Board finds that Diagnostic Code 5003 [arthritis], with further consideration of Diagnostic Codes 5260 and 5261 [limitation of leg motion], are for application.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Veteran reported that her knees give out on her and that she wears a brace on each leg at her most recent VA examination in September 2013.  She also testified at the June 2014 Board hearing that she has popping and cracking in her knees and that she uses a brace with metal hinges on each leg.
  
The Board notes that the Veteran is competent to attest to experiencing popping and cracking in her knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

However, the clinical evidence of record is pertinently absent that either recurrent subluxation or lateral instability of either of the Veteran's knees exists.  In particular, she denied redness, giving way, locking, fatigability, and dislocation to the January 2009 VA examiner.  In the subsequent September 2013 VA examination, joint stability testing, which included anterior instability, posterior instability, and medial-lateral instability testing was normal.  The examiner further reported the absence of a history of recurrent patellar subluxation/dislocation.  The January 2009 VA examination indicated similar findings.  The Board also notes that an X-ray report of the Veteran's knees in conjunction with the January 2009 and September 2013 VA examinations were absent findings of fracture, dislocation, joint effusion, significant narrowing of the joint space, or evidence of loose bodies in the joint.  Further, April and June 2014 treatment records from the Naval Medical Center in Portsmouth, Virginia notes a positive grind and compression test, but Lachman's, drawer's, and McMurray's testing were all negative.  A June 2013 treatment record documents positive grind, but McMurray's and Lachman's were negative, and there was no laxity.  A September 2012 record indicates crepitus, but no misalignment, negative posterior drawer sign, Lachman's, and McMurray's.  Based on the evidence of record, while some symptoms such as grinding may be present, the Board finds that the competent and probative evidence does not demonstrate lateral instability or recurrent subluxation in the Veteran's right and left knees such that a separate rating under Diagnostic Code 5257 is for application.  Further, the Board finds the examiners' findings more probative than the Veteran's statements because they conducted testing specifically to determine whether there was instability and found none.

The Board additionally notes that there is no evidence of ankylosis of either knee, frequent locking of the knee, or disability caused by cartilage removal.  Thus, Diagnostic Codes 5256, 5258, and 5259 do not apply in this case.

With regard to the Veteran's shin splints, the Board notes that shin splints are not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  As the Veteran's shin splints relate to impairment of the tibia, the Board finds that Diagnostic Code 5262, which pertains to impairment of the tibia, is for consideration.  Under that diagnostic code, a 10 percent rating is warranted for malunion of the tibia or fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability. A 30 percent rating is warranted for malunion with marked knee or ankle disability. Lastly, a 40 percent rating is warranted for nonunion of the tibia or fibula, with loose motion, and the requirement of a brace. 38 C.F.R. § 4.71a , Diagnostic Code 5262 (2014).  Crucially, however, the competent and probative evidence is absent any finding of malunion or nonunion of the tibia.  Therefore, Diagnostic Code 5262 is not for application.  

The medical evidence of record demonstrates that the Veteran's right and left knee disabilities are manifested by joint pain and limited range of motion.  This symptomatology is congruent with the criteria set out in Diagnostic Codes 5260 [limitation of flexion] and 5261 [limitation of extension].  Accordingly, the Board finds that rating the Veteran under Diagnostic Codes 5260 and 5261 is appropriate in this case.  Moreover, a veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

The Veteran was afforded a VA examination in January 2009.  She complained of  weakness, stiffness, swelling, heat, and lack of endurance as well as constant pain.  The pain was elicited by physical activity and stress and was relieved by rest and anti-inflammatory medication.  At the time of pain, she was able to function for short periods of time with medication.  Physical therapy and exercise drills caused more pain.  She was unable to stand or sit for prolonged periods of time due to the pain.  

Upon examination, the VA examiner reported that examination of the right and left tibia indicated normal findings.  The knees did not show signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Range of motion testing revealed flexion of the right and left knees to 140 degrees with pain at 140 degrees and extension at zero degrees for both knees with pain at zero degrees.  The examiner noted that there was no additional loss of motion on repetitive testing, and that joint function was only limited on repetition by pain.  X-rays of the right and left knee revealed normal findings.  The examiner diagnosed the Veteran with retropatellar pain syndrome of the right and left knees with no active shin splints.  The examiner further reported that the effect of the condition on the Veteran's daily activity is that the Veteran will experience pain and discomfort with prolonged walking and standing.  

The Veteran was provided an additional VA examination in June 2013.  She reported worsening pain in her knees, her knees giving out while standing, as well as flare-ups which slow down her activities and cause her to not be able to sit or stand for long periods of time.  Upon examination, range of motion testing revealed forward flexion in each knee of 140 degrees with pain at 140 degrees and extension in each knee of zero degrees with no objective evidence of painful motion.  The examiner noted that there was no additional limitation in range of motion following repetitive-use testing.  Moreover, the Veteran did not have any functional loss and/or functional impairment of either knee or lower leg as well as no limitation on flare-ups.  However, the Veteran had tenderness or pain to palpation for the joint line or soft tissues of the knees, and her shin splints symptoms were manifested by pain with ambulation and running.  The examiner noted that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  An X-ray report of the right and left knee revealed slight narrowing of the medial compartment in notch view with otherwise negative findings.  

Treatment records from the Naval Medical Center in Portsmouth, Virginia document treatment for the Veteran's knees.  A June 2014 record documented active full range of motion of the knees with reproducible pain in flexion or extension.  There was also tenderness to palpation in the lateral articulating patellar surfaces without erythema, edema, or palpable deformities.  The records further note the Veteran's complaints of pain and swelling.  An August 2012 X-ray report notes laterally tracking patellae, otherwise, normal bilateral knees.  A June 2012 X-ray report revealed normal bilateral knees.  A June 2013 treatment report included a diagnosis of acute meniscal tear medial in addition to patellofemoral dysfunction.  The treatment records also note use of medication and heating/cold application for treatment.    

The Veteran continued her complaints of knee pain at the June 2014 Board hearing.  Specifically, she testified that she has popping and cracking in her knees as well as tingling and burning.  She was also not able to bend and had difficulty going up and down stairs.  She also was not able to perform squats, sit-ups, or heavy lifting as part of her Reserve duty exercises.  She stated that she has flare-ups which occurred about once a month.  Moreover, she testified as to the difficulty involved taking care of her children due to the knee pain.  

With regard to forward flexion of the Veteran's knees, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is exceeded by the 140 degrees recorded during the period under consideration.  There is no evidence which indicates that a greater limitation of flexion currently exists during this period.  Thus, without evidence of limitation of flexion of 45 degrees or less in the right or left knee, a compensable disability rating for right or left knee flexion cannot be assigned based on Diagnostic Code 5260.

With regard to extension of the Veteran's knee, Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, range of motion testing conducted during the January 2009 and September 2013 VA examinations indicate extension in both knees was zero degrees.  There is no competent evidence of record indicating a greater limitation of extension.  Thus, without limitation of extension of 10 degrees or more, a compensable disability rating for right or left knee extension cannot be assigned based on Diagnostic Code 5261.  

Where X-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned under Diagnostic Code 5003.  So it is in this case.  Accordingly, an increased disability rating is not warranted as to either the Veteran's right or left knee disability under Diagnostic Code 5003.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of flare-ups and the effect on activities of daily living.  
  
However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of her disabilities.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's knee complaints, to include flare-ups, to warrant an increased disability rating.  Notably, range of motion testing revealed flexion in both knees to 140 degrees and extension to zero degrees with consideration of pain.  Also, the Board reiterates the finding of the September 2013 VA examiner who found that there was pain, weakness, fatigability and/or incoordination but no additional limitation of functional ability during flare-ups or with repeated use.  Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for either the Veteran's right or left knee disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent ratings adequately compensate the Veteran for any functional impairment attributable to her service-connected right and left knee disabilities.  See  38 C.F.R. §§ 4.41, 4.10 (2014).  

The record presents no basis for assignment in excess of 10 percent for the right and left knee disabilities under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 

Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right and left knee disabilities, including pain, weakness, fatigability, incoordination and limitation of motion, is appropriately contemplated by the Rating Schedule.  Moreover, there are no symptoms that are not contemplated by the Rating Schedule.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that her service-connected right and left knee disabilities as well as her service-connected thoracic spine disability results in further disability when looked at in combination.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee, with shin splint is denied.

Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee, with shin splint is denied.


REMAND

Higher evaluation for thoracic spine disability

The Veteran was last afforded a VA examination in September 2013 as to her service-connected thoracic spine disability.  Furthermore, at the June 2014 Board hearing, the Veteran indicated that this disability has since increased in severity.  Specifically, she testified that she now experiences muscle spasms and used Icy Hot and heating pads for treatment.  Notably, the evidence of record, to include the most recent VA examination in September 2013, had not documented any complaints or findings of muscle spasms.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected thoracic spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

TDIU

The Board initially notes that the Veteran filed a claim of entitlement to TDIU which was denied in an unappealed January 2010 rating decision.  However, at the June 2014 Board hearing, the Veteran reported that her thoracic spine and right and left knee disabilities impact her ability to work.  She also stated that she thinks she will have to leave Reserve duty soon due to the disabilities.  See the June 2014 Board hearing transcript, pgs. 22-26.  Indeed, she indicated that she is unable to hold gainful employment due to the thoracic spine and right and left knee disabilities.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of whether referral of the Veteran's claim for consideration of TDIU on an extraschedular basis is warranted, in accordance with the holding in Rice.  38 C.F.R. § 4.16(b) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she provide up-to-date information.

2. Contact the appropriate repository and obtain all VA Vocational Rehabilitation records for the Veteran. Associate all received records with the claims file. Any negative response should be documented in the claims file.

3. Thereafter, schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected thoracic spine disability and TDIU.  The electronic claims file, to include any pertinent records contained in the Virtual VA eFolder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use and during flare-ups.  If such is not feasible, the examiner should explain why.

Moreover, if muscle spasms or guarding is evidenced, the examiner should comment whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner(s) should also provide information concerning the functional impairment that results from the service-connected back disability and the bilateral knee disabilities that may affect the Veteran's ability to function and perform tasks in a work setting.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

4. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the Veteran's claim of entitlement to an increased disability rating for a thoracic spine disability as well as entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


